Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 5/5/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to examine this claim since the scope of search of Group III and IV are certainly likely to overlap.  This is not found persuasive because the search of the method claim (i.e., claim 57 of Group IV) requires detection of an analyte in a bodily tissue and steps that can be amended during prosecution such that issues that arise for the method claim (such as USC 101, and USC 112 issues) may not arise for the device claims. Should claim 43 be allowable, then the method claim of claim 57, which depends from claim 43, would be rejoined. 
Claim 57 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/5/22.
The requirement is still deemed proper and is therefore made FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 43 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 8,101,402 (hereinafter “the reference patent”) in view of US 20050043894 (hereinafter “Fernandez”).
The reference patent in claim 2, which depends from claim 1, recites a medical device comprising: a microarray comprising a bioactive agent, and an optical scanning device to detection signals from the reaction sites, “wherein the medical device is configured to transmit information of said interaction to an external source” [which implies that the device has an interface device for wirelessly transmitting data of an interaction, as recited by the present claim 43.] 
Claim 2 of the reference patent also recites that the biocompatible polymer coating has channels. It is understood that the channels allow analyte to flow into the device and contact the bioactive agent.
Claim 2 of the reference patent however does not recite that the device further comprises an interface device for wirelessly transmitting data of the interaction between the bioactive agent and the analyte.
However, claim 1 of the reference patent, from which claim 2 depends, does recite the following: “iv) an interface device that is configured to facilitate communications between said microarray scanning device and said biometric recognition device”. However, claim 2 of the reference patent is silent as to whether the communications is wireless. 
Fernandez however discloses a biosensor having software (104) (see paras. 0020-0022) that has data storage (105) which keeps records or stores processed data (para. 0043). The processed data may be conveyed to wireless communication unit (106) which provides processed data access to 
external source, such as Global Positioning Satellite (GPS) receiver unit, media repository, personal computer (PC) or workstation, laptop, handheld computing device, cellular device, internal or external camera, another internal implantable or attached sensor or chip, external biological monitoring 
device, outside network, healthcare provider, pharmacist, insurance agent, or other device or service communicating with bio-sensor. See paragraph 0043.
 	 It would have been obvious to one skilled in the art to provide wireless communication between the microarray scanning device and the biometric recognition device of the reference patent since such communication means is known in the art for communicating between such diagnostic devices as shown by Fernandez.

Claims 43 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 7,291,497 (hereinafter “the reference patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the reference patent encompasses the limitations of the present claim 43. Examiner notes that the first and second inlets of claim 1 of the reference patent are equivalent to a plurality of channels recited in the present claims 43 and 58. Also, the microarray scanning device to detect interaction as recited in claim 1 of the reference patent is equivalent to a scanning device for detecting an interaction as recited in the present claims 43 and 58. As to claim 58, the biometric recognition device of claim 3 of the reference patent is equivalent to the device separate from the medical device configured to receive data from the interface device as recited in claim 58. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 43-47, 51-56 and 58 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being 102(e) by US 20050043894 (hereinafter “Fernandez”).
	As to claim 43, Fernandez discloses a medical device for detecting an analyte in a bodily tissue, comprising:
	a microarray comprising a bioactive agent for interaction with the analyte (paras. 0106, 0211, 0233, 236);
	a plurality of channels for a bodily fluid comprising the analyte to flow into the medical device and contact the bioactive agent (paras. 0040, 0105);
	a scanning device for detecting the interaction (para. 0116, disclosing fluorescence transducer to detect fluorophore label, and fiber optic); and
	an interface device for wirelessly transmitting data of the interaction (paras. 0023, 0027, 0028, 0029, 0042, 0043, 0133, 0151, 0192, 0194, 0203, 0218, 0219, 0224).
	As to claim 44, Fernandez discloses that the interaction comprises binding of the bioactive agent with the analyte to cause a shift in fluorescence of the bioactive agent (paras. 0103, 0107).
	As to claim 45, Fernandez discloses a bioactive agent comprising a fluorescent dye (paras. 0103, 0107, wherein it is understood that a fluorescent label is provided; and see para. 0114, disclosing fluorescent label).
	As to claim 46, Fernandez discloses that the interaction of the bioactive agent with the analyte alters a physical parameter of the bioactive agent (see paras. 0103 and 0107 disclosing fluorescence detection).
	As to claim 47, Fernandez discloses that the device (biosensor) comprises a polymer material comprising a polymer material comprising the plurality of channels (para. 0105).
	As to claim 51, Fernandez discloses that the microarray comprises a plurality of sites on a surface, the plurality of sites comprising the bioactive agent for the interaction with the analyte (paras. 0106, 0211, 0233, 236).
	As to claim 52, Fernandez discloses that the scanning device comprises a photodetector for receiving light form the bioactive agent (para. 0116, disclosing a fluorescence transducer to detect fluorophore label).
	As to claim 53, Fernandez discloses a fiber optic element for conveying light from the bioactive agent to the scanning device (para. 0102, 0116).
	As to claim 54, Fernandez discloses that the medical device is configured for implantation paras. 0018, 0119, 0186, 0199, 0228) in a bodily tissue, capable of detecting glucose (paras. 0018, 0119, 0186, 0199, 0228) in interstitial fluid.
	As to claim 55, Fernandez discloses that the medical device is configured to release a therapeutic agent (see para. 0186 disclosing a dosing device; and see para. 0228 disclosing release of therapy).
	As to claim 56, Fernandez discloses that the analyte is glucose (paras. 0018, 0119, 0186, 0199, 0228).
	As to claim 58, Fernandez discloses a system comprising the medical device of claim 43 (discussed above regarding claim 43); and 
	a device separate from the medical device configured to receive data from the interface device (paras. 0023, 0027, 0028, 0029, 0042, 0043, 0133, 0151, 0192, 0194, 0203, 0218, 0219, 0224).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050043894 (hereinafter “Fernandez”) in view of US 20040166504 (hereinafter “Rossier”).
	As to claim 48, Fernandez is discussed above (see discussion of claim 47). However, Fernandez is silent as to the type of polymer being polyurethane. 
	However Rossier discloses an assay microchip comprising microchannels (abstract and para. 0006), wherein the microchip and microchannels are formed from polyurethane (para. 0022).
	It would have been obvious to one skilled in the art to utilize polyurethane as the polymer in the Fernandez microchip since Rossier teaches that polyurethane is a material that can be used to produce an assay device with microchannels.	


	Claims 49 and 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050043894 (hereinafter “Fernandez”) in view of US 7,195,986 (hereinafter “Bousse”).
	Regarding claim 49, Fernandez, discussed above, is silent as to a channel of the plurality of channels comprising a buffer.
	However Bousse teaches that an assay microfluidic chip with microchannels and wells or reservoirs, wherein the chip contains reagents such as fluorescent dye and a buffer (col. 9, lines 21-37). It would have been obvious to one skilled in the art to provide a buffer as one of the reagents in the Fernandez biosensor since use of buffers are known in the assay art, such as disclosed by Bousse.
	As to claim 50, channels are disclosed by Fernandez, and providing a buffer is taught by Bousse, as discussed above. Regarding diffusion of an analyte through the buffer, examiner notes that since claim 50 is directed to a device, this limitation is interpreted as intended use. The modified Fernandez device is capable of performing this intended use since it has all the components of channels, sample, and a buffer. Therefore Fernandez, modified by Bousse, meets the claimed limitations.

Claims 59 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050043894 (hereinafter “Fernandez”) in view of US 20040068230 hereinafter “Estes”).
Fernandez has been discussed above (see claim 55 above).
In particular, Fernandez discloses that the medical device is configured to release a therapeutic agent (see para. 0186 disclosing a dosing device; and see para. 0228 disclosing release of therapy).
Fernandez also discloses that the device detects glucose (paras. 0018, 0119, 0186, 0199, 0228).
As to claims 59 and 60, Fernandez discloses that the therapeutic agent is insulin.
	However, it is known that those with diabetes measure glucose for determining injection of insulin para. (see Estes, para. 0003). It would have been obvious to one of ordinary skills in the art to provide insulin as the therapeutic agent in the Fernandez device since it provides the therapeutic agent needed for those with diabetes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641